TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00026-CV



                                  In re Charles A. Malouff, Jr.




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Charles A. Malouff, Jr., an inmate appearing pro se, has filed an original application

for writ of habeas corpus in this Court, relating to his 2013 conviction for securing a document by

deception, a felony. Malouff is serving a 15-year sentence as a result of his conviction. Malouff

sought habeas relief in federal court, but, according to Malouff, his application was dismissed

without prejudice by the federal court to allow him to pursue habeas relief in state court. In this

proceeding, Malouff asks the Court to grant his writ of habeas corpus pursuant to article 11.07 of the

Texas Code of Criminal Procedure, vacate his conviction, and remand his case for a new trial.

               We do not have jurisdiction over Malouff’s request. This Court’s original jurisdiction

to issue a writ of habeas corpus is limited to those cases in which a person’s liberty is restrained

because the person has violated an order, judgment, or decree entered in a civil case. See Tex. Gov’t

Code § 22.221(d). Moreover, article 11.07 of the Code of Criminal Procedure vests complete

jurisdiction over post-conviction relief from final felony convictions in the Texas Court of Criminal

Appeals. Tex. Code Crim. Proc. art. 11.07, § 5; Board of Pardons & Paroles ex rel. Keene v. Court
of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Ex parte Williams,

239 S.W.3d 859, 862 (Tex. App.—Austin 2007, no pet.). The intermediate courts of appeals have

no jurisdiction in criminal law matters pertaining to proceedings initiated under article 11.07.

Ex parte Garcia, No. 03-14-00292-CR, 2014 WL 3893030, at *1 (Tex. App.—Austin Aug. 8, 2014,

orig. proceeding) (mem. op., not designated for publication); see In re Briscoe, 230 S.W.3d 196, 196

(Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex.

App.—Houston [1st Dist.] 2001, orig. proceeding).

               Accordingly, we dismiss this original proceeding for want of jurisdiction.



                                                 _______________________________________

                                                 Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: January 23, 2015




                                                 2